   Case 3:18-cv-00089-DHB-BKE Document 31 Filed 01/25/21 Page 1 of 1



              IN THE UNITED STATES DISTRICT COURT FOR THE
                          SOUTHERN DISTRICT OF GEORGIAjj ^                             URT
                                 DUBLIN DIVISION


PAMELA CROWE, Individually
                                                 ●k
                                                                  2021 JAH 25 A            Uq
                                                 k
and as Representative of the
                                                 ■k
Estate of Tiffany D. Crowe,
                                                 k
Deceased; and                                                           SO. Uiw i. orOA.
                                                 k
JOHN CROWE,
                                                 k

                                                 k
        Plaintiffs,
                                                 *
                                                 k              CV 318-089
             V .
                                                 -*
DODGE COUNTY HOSPITAL AUTHOIRTY                  *
                                                 k
d/b/a DODGE COUNTY HOSPITAL;
                                                 k
and PANKAJKUMAR PARIKH, M.D. ,
                                                 k

                                                 k
        Defendants.



                                           ORDER


        Before     the   Court    is     the    Parties'    stipulation      of   dismissal

without    prejudice.            (Doc.    No.    30. )     Plaintiffs     and     Defendants

consent to dismissal; thus,               dismissal is proper under Federal Rule

of Civil Procedure 41(a) (1) (A) (ii) .                  IT IS THEREFORE ORDERED that

Plaintiffs'        claims are DISMISSED WITHOUT PREJUDICE.                    The Clerk is

directed to close this case.                   Each party shall bear its own costs

and attorney's fees.

        ORDER ENTERED at Augusta, Georg                                   day of January,

2021.




                                                      UNITED STM'ES DISTRICT JUDGE
